DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/04/2020. Claims 1-7 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pre-emphasis module, framing and windowing module, FFT module, Mel filtration module and DCT module in claims 1, 2 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over W. Liu, Q. Liao, F. Qiao, W. Xia, C. Wang and F. Lombardi, "Approximate Designs for Fast Fourier Transform (FFT) With Application to Speech Recognition," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 66, no. 12, pp. 4727-4739, Dec. 2019 (hereinafter Liu et al )in view of J. S. P. Giraldo, S. Lauwereins, K. Badami, H. Van Hamme and M. Verhelst, "18μW SoC for near-microphone Keyword Spotting and Speaker Verification," 2019 Symposium on VLSI Circuits, 2019, pp. C52-C53 (hereinafter Giraldo).

    PNG
    media_image1.png
    339
    820
    media_image1.png
    Greyscale
Regarding claim 1, Liu teaches a serial FFT-based low-power MFCC speech feature extraction circuit, comprising: a pre-emphasis module for preprocessing an input speech sequence (see Liu, pg. 4736 sect. VI A Fig. 15 Pre-emphasis); a framing and windowing module for performing framing and windowing operations on the pre-processed speech sequence( see Liu, pg. 4736 sect. VI A Fig. 15 Framing); an FFT module for performing Fourier transform layer by layer and packet by packet on the sequence data subjected to framing and windowing operations and then outputting complex data subjected to bit permutation, wherein each layer of the Fourier transform performs two times of serial packeting and then butterfly operation on the input data, to output a product of the last butterfly operation output data and a twiddle factor to a next layer of the Fourier transform (see Liu, pg. 4729 Fig. 2. - (BU2I/II: radix-2 Butterfly Unit type I/II, W: Twiddle Factors); a Mel filtration module for extracting an energy value of a complex output by the FFT module and performing multi-stage Mel filtration on the energy value to obtain a Mel value (see Liu, pg. 4736 sect. VI A Fig. 15 Mel Filter). However, Liu fails to teach a logarithm taking module for taking a logarithm value on the Mel value with 2 as a base through a lookup table; and a DCT module for performing DCT on the logarithm value of the Mel value with 2 as the base.
	However, Giraldo teaches a logarithm taking module for taking a logarithm value on the Mel value with 2 as a base through a lookup table (see Giraldo, pg. 1, col. 1 After the DFT, mel-shaped bandpass filtering is performed. To enable storage of all twiddle factors and mel weights on chip, the sparse mel weights are compressed with position encoding) and a DCT module for performing DCT on the logarithm value of the Mel value with 2 as the base (see Giraldo, pg. 2, Fig. 3 DCT block and 1024 entry Logarithm LUT).
Liu and Giraldo  are considered to be analogous to the claimed invention because they relate to designs of Fast Fourier Transformation (FFT) circuit for speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu on mfcc extraction implementations for speech recognition system with the sound detection and feature extraction DCT teachings of Giraldo to reduce parameter storage memory (see Giraldo, pg. 1 col. 2).
Regarding claim 4, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. Liu further teaches wherein performing multi-stage Mel filtration on the energy value to obtain a Mel value specifically comprises performing multiplication-accumulation on the energy value and a function value of a multi-stage Mel filter (see Liu, pg. 4728 sect I and Fig. 2 and Fig. 15 Fine-grained approximate designs using a radix-4 algorithm but implemented by radix-2 butterfly units with Single-path Delay Feedback (R22SDF) and twodimensional (2D) FFTs are studied; interpreted as multistage Mel filtration on energy value).
Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over W. Liu, Q. Liao, F. Qiao, W. Xia, C. Wang and F. Lombardi, "Approximate Designs for Fast Fourier Transform (FFT) With Application to Speech Recognition," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 66, no. 12, pp. 4727-4739, Dec. 2019 in view of J. S. P. Giraldo, S. Lauwereins, K. Badami, H. Van Hamme and M. Verhelst, "18μW SoC for near-microphone Keyword Spotting and Speaker Verification," 2019 Symposium on VLSI Circuits, 2019, pp. C52-C53 further in view of Baireddy et.al. , US Patent Application Publication 2008/0071848.
Regarding claim 2, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. However, fail to teach wherein preprocessing the input speech sequence by the pre-emphasis module specifically comprise subtracting a previous time data from a current time data of the input speech sequence and then accumulating a value acquired by shifting the previous time data rightwards by 4 bits so as to acquire a preprocessed speech signal. 
However, Baireddy teaches wherein preprocessing the input speech sequence by the pre-emphasis module specifically comprise subtracting a previous time data from a current time data of the input speech sequence and then accumulating a value acquired by shifting the previous time data rightwards by 4 bits so as to acquire a preprocessed speech signal (see Baireddy, [0041-0042] A multiplexer 410 may select which of the data buffer 406 or the data buffer 408 to read data from for processing. The multiplexer 410 may provide the data to a scaling unit 412. The scaling unit 412 may shift input data to the right by a variable number of bits and round the result; variable number of bits is interpreted to be 4 ).
Liu, Giraldo and Baireddy  are considered to be analogous to the claimed invention because they relate to implementations of Fast Fourier Transformation (FFT) circuits. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu and Giraldo on MFCC feature extraction implementations for speech recognition system with the radix-2 butterfly processor architecture teachings of Baireddy to improve hardware optimization(see Baireddy, [0031-0032]).
Regarding claim 3, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. However, fail to teach wherein performing butterfly operation on the input data packet by packet by each layer of the Fourier transform comprises setting a high-bit part of the input data as a first data set, setting a low-bit part of the input data as a second data set, performing the first butterfly operation on the first data set and the second data set, then updating the first data set to be low-bit data of a first butterfly operation result, packeting the first butterfly operation result, then performing the second butterfly operation, and outputting a second butterfly operation result.
However, Baireddy teaches wherein performing butterfly operation on the input data packet by packet by each layer of the Fourier transform comprises setting a high-bit part of the input data as a first data set, setting a low-bit part of the input data as a second data set, performing the first butterfly operation on the first data set and the second data set, then updating the first data set to be low-bit data of a first butterfly operation result, packeting the first butterfly operation result, then performing the second butterfly operation, and outputting a second butterfly operation result (see Baireddy, [0050]& Fig. 5A  teaches the bit reversal followed by the stages of radix-2 Butterfly blocks).
Regarding claim 3, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. However, fail to teach wherein the FFT module comprises N/2 radix-22 single delay feedback units sequentially connected in series,N = log- T, T being the number of data contained in each frame of the speech sequence, and each radix-22 single delay feedback unit comprising: a first butterfly operation unit and a storage unit thereof, wherein an input end of the first butterfly operation unit is connected to the speech sequence subjected to the framing and windowing operation or output data of the previous radix-22 single delay feedback unit, a high- bit part of the input data is cached in the storage unit of the butterfly operation unit, the high- bit part and a low-bit part of the input data are subjected to the first butterfly operation, then the data in the storage unit of the butterfly operation unit is updated to be a low-bit part of a first butterfly operation result, and a high-bit part of the first butterfly operation result is output to a second butterfly operation unit; the second butterfly operation unit and a storage unit thereof, wherein a high-bit part of the input data is cached in the storage unit of the butterfly operation unit, the high-bit part and a low-bit part of the input data are subjected to the second butterfly operation, then the data in the storage unit of the butterfly operation unit is updated to be a low-bit part of the second butterfly operation result, and the second butterfly operation result is output to a multiplying unit; and the multiplying unit for performing a multiplication on the result of the second butterfly operation and the twiddle factor.
However, Baireddy teaches a first butterfly operation unit and a storage unit thereof, wherein an input end of the first butterfly operation unit is connected to the speech sequence subjected to the framing and windowing operation or output data of the previous radix-22 single delay feedback unit, a high- bit part of the input data is cached in the storage unit of the butterfly operation unit, the high- bit part and a low-bit part of the input data are subjected to the first butterfly operation, then the data in the storage unit of the butterfly operation unit is updated to be a low-bit part of a first butterfly operation result, and a high-bit part of the first butterfly operation result is output to a second butterfly operation unit (see Baireddy, Fig. 3 [0038] illustrates in-place radix-2 butterfly operation. The butterfly processor 126 is configured to perform the butterfly operation 200 on two inputs read from the buffer 124. For example, the butterfly processor 126 may retrieve the input x 202 from an address 302 of the buffer 124 and retrieve the input y 204 from an address 304 of the buffer 124. The butterfly processor 126 may perform the butterfly operation 200 to generate the output u 206 and the output v 208. The butterfly processor 126 may then store the output u 206 in the buffer 124 at the address 302 and store the output v 208 in the buffer 124 at the address 304);  the second butterfly operation unit and a storage unit thereof, wherein a high-bit part of the input data is cached in the storage unit of the butterfly operation unit, the high-bit part and a low-bit part of the input data are subjected to the second butterfly operation, then the data in the storage unit of the butterfly operation unit is updated to be a low-bit part of the second butterfly operation result, and the second butterfly operation result is output to a multiplying unit (see Baireddy, [0039] With the in-place radix-2 butterfly operation, the results of each operation may be written back into the same location in the buffer 124 that the inputs were retrieved from. See Baireddy [0042] A multiplexer 410 may select which of the data buffer 406 or the data buffer 408 to read data from for processing. The multiplexer 410 may provide the data to a scaling unit 412. The scaling unit 412 may shift input data to the right by a variable number of bits and round the result);  and the multiplying unit for performing a multiplication on the result of the second butterfly operation and the twiddle factor (see Baireddy [0045] The multiplier 420 may multiply the input supplied by the scaling unit 412 and the twiddle factor or the window coefficient supplied by the multiplexer 418)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over W. Liu, Q. Liao, F. Qiao, W. Xia, C. Wang and F. Lombardi, "Approximate Designs for Fast Fourier Transform (FFT) With Application to Speech Recognition," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 66, no. 12, pp. 4727-4739, Dec. 2019 in view of J. S. P. Giraldo, S. Lauwereins, K. Badami, H. Van Hamme and M. Verhelst, "18μW SoC for near-microphone Keyword Spotting and Speaker Verification," 2019 Symposium on VLSI Circuits, 2019, pp. C52-C53 further in view of Këpuska, V. Z., Eljhani, M. M., & Hight, B. H. (2013). Front-end of Wake-Up-Word Speech Recognition System Design on FPGA. J Telecommun Syst Manage 2: 108. 
Regarding claim 5, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. However, fail to teach wherein taking the logarithm value on the Mel value with 2 as the base though the lookup table specifically comprises taking a digit , where the highest bit "1" appears, of the Mel value as the logarithm value with 2 as the base. 
However, Këpuska teaches wherein taking the logarithm value on the Mel value with 2 as the base though the lookup table specifically comprises taking a digit , where the highest bit "1" appears, of the Mel value as the logarithm value with 2 as the base (see Këpuska, pg. 5, col. 2 , DCTs are equivalent to DFTs of roughly twice the length, operating on real data with even symmetry (since the Fourier transform of a real and even function is real and even). A DCT computes a sequence of data points in terms of summation of cosine functions oscillating at various frequencies. The idea of performing DCT on Mel Scale is motivated by extraction of the speech frequency domain characteristics. DCT module reduces the speech signal’s redundant information, and reaches the aim of regulating the speech signal into feature coefficients with minimal dimensions; real and even interpreted as taking the logarithm value on the Mel value with 2 as the base though the lookup table specifically comprises taking a digit , where the highest bit "1" appears, of the Mel value as the logarithm value with 2 as the base).
Liu, Giraldo and Këpuska are considered to be analogous to the claimed invention because they relate to implementations of Fast Fourier Transformation (FFT) circuits. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu and Giraldo on MFCC feature extraction implementations for speech recognition system with the enhanced MFCC teachings of Këpuska for relatively low resource usage with a reasonably high level of performance (see Këpuska, pg. 1, col. 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over W. Liu, Q. Liao, F. Qiao, W. Xia, C. Wang and F. Lombardi, "Approximate Designs for Fast Fourier Transform (FFT) With Application to Speech Recognition," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 66, no. 12, pp. 4727-4739, Dec. 2019 in view of J. S. P. Giraldo, S. Lauwereins, K. Badami, H. Van Hamme and M. Verhelst, "18μW SoC for near-microphone Keyword Spotting and Speaker Verification," 2019 Symposium on VLSI Circuits, 2019, pp. C52-C53 further in view of V. B. Saambhavi, S. S. S. P. Rao and P. Rajalakshmi, "Design of feature extraction circuit for speech recognition applications," TENCON 2012 IEEE Region 10 Conference, 2012, pp. 1-5.
Regarding claim 6, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. However, fail to teach wherein performing DCT on the logarithm value of the Mel value with 2 as the base specifically comprises multiplying the logarithm value of the Mel value with 2 as the base and a cosine coefficient and then performing accumulation. 
However, Saambhavi teaches wherein performing DCT on the logarithm value of the Mel value with 2 as the base specifically comprises multiplying the logarithm value of the Mel value with 2 as the base and a cosine coefficient and then performing accumulation  (see Saambhavi, pg. 3, section III C & D, One of the ways of designing the hardware unit for logarithm calculation is through the look-up table (LUT) implementation, which is followed in this project. This method has been detailed in [6]. Any number, a, can be written as shown in Eq. (3), where p is an integer (called the power-value) and N is called the normalized value which is between 0.5 and 1.0 and The logarithms of the Mel-scaled spectral coefficients are stored in the memory and accessed by the processor for the calculation of the final Mel frequency cepstral coefficients. This is done by taking the discrete cosine transform of the logarithm of the ear-magnitudes).
Liu, Giraldo and Saambhavi are considered to be analogous to the claimed invention because they relate to implementations of Fast Fourier Transformation (FFT) circuits for speech recognition application. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu and Giraldo on MFCC feature extraction implementations for speech recognition system with the enhanced MFCC teachings of hardware unit for logarithm calculation of Saambhavi to reduce the computations involved in finding the Mel-filtered energy spectrum (see Saambhavi, pg. 1 col. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et. al. (US Patent 11,221,397) teaches Radix-2 Single-Delay Feedback (R2SDF) pipelined hardware architecture (see Gupta, col 2, lines 38-57).
Balakrishnan et. al. ( US Patent Application Publication 2006/0167964) teaches a novel radix-2 pipelined architecture can be implemented in a 2.times.2 multi-input multi-output (MIMO) Orthogonal Frequency Division Multiplexing (OFDM) system (see Balakrishnan, [0022]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656